COBB, Judge.
In the instant appeal the trial court awarded the appellee attorney’s fees in an attempt to sanction HRS for not negotiating in regard to a petition for modification of child support. The appellee recognizes that this was no basis for the award and argues instead that authority for the award is found within Chapter 61, Florida Statutes (1989). This rationale must fail, however, based on Stockman v. Downs, 573 So.2d 835 (Fla.1991), wherein the Florida Supreme Court held that an award of attorney’s fees based upon a statute or contract must be included in the pleadings..
Accordingly, the post-judgment order awarding attorney’s fees to the appellee is hereby reversed.
REVERSED.
GOSHORN, C.J., and COWART, J., concur.